Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 04/05/2022. In virtue of this communication, claims 1-20 filed on 04/05/2022 are currently pending in the instant application.
                                       
Drawings
The drawings were received on 04/05/2022 have been reviewed by Examiner and they are acceptable.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 16, and 18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1, 16, and 18 of prior US Patent No. 11,328,588. This is a statutory double patenting rejection.


           The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed.Cir.1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant independent claims 1, 16, and 18 are rejected under the judicially created doctrine of non-statutory double patenting as being unpatentable over corresponding similar independent claims 1,16, and 18 of US Patent No. 10,726,718. The conflicting claims are not identical because the embodiments of claims 1, 16, and 18 omit steps not explicitly required by the embodiment of instant claims.  However, the conflicting claims are not patentably distinct from each other because:
·       Instant claims 1, 16, and 18 and claims 1, 16, and 18 recite common subject matter;
·       Instant claims 1, 16, and 18, which recite the open ended transitional phrase “comprising,” does not preclude the difference in steps recited by claims 1, 16, and 18, and
·       the elements of instant claims 1, 16, and 18 are obvious over claims 1, 16, and 18, and completely anticipate the subject matter of instant claim, and “anticipation is the epitome of obviousness” Connell v. Sears, Roebuck & Co.,722 F.2d 1542, 1548, 220 USPQ 193, 198 (Fed. Cir. 1983) (citing In re Fracalossi, 681F.2d 792, 215 USPQ 569 (CCPA 1982).)


Allowable Subject Matter
Claims 1-20 would be allowable. 
The following is a statement of reasons for the indication of allowable subject matter: Claims 1-20 are not rejected based on prior art references and would be allowable if rewritten to overcome the above-described Statutory and Non-Statutory double patenting rejection.
The following arts are also cited as relevant but not sufficient to disclose teach or fairly suggest, alone or in combination, the subject matter of the independent claims:
Wang et al. (US 20130266190): discloses a method and a system for identifying a vehicle in a parking area includes receiving video data from a video camera observing a parking area from a first field of view over duration of time and receiving image data from a still camera observing a second field of view overlapping the first field of view. The method includes tracking a location of a vehicle across a sequence of frames. The tracking includes determining a time instant at which each frame was captured. The method includes comparing a select frame captured by the video camera with an image captured by the still camera. Based on the comparing, the method includes matching the vehicle in the image with the vehicle in the frame. The method includes determining a license plate number of the vehicle by locating a license plate on the vehicle in the image.(Abstract.)
Hudson et al. (US 2014/0214500): discloses a parking lot management system and method may include capturing image data and time of entry of a vehicle entering the parking lot and transmitting the image data and time data to a remote networked computer system. A vehicle identification is determined from the image data. Time and image data of the vehicle exiting the parking lot is determined and transmitting the remote networked computer system. A parking violation is determined due to a parking time period expiring without the vehicle exiting the lot prior the parking period expiring. A violation notice is communicated to the person associated with the vehicle identified to be in violation. A parking kiosk adjacent the parking lot can be provided. The kiosk is coupled to the remote networked computer system and is configured to set parking time, calculate payment and receive payment. (Abstract)
As per Independent claims 1, 16, and 18 claims would be allowable in view of the above analysis of closest prior arts.
Dependent Claims would be allowable due to their dependency on the above- noted independent claims.
						Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661